Exhibit 10.3

AMENDMENT NO. 2 TO

REPUBLIC SERVICES, INC. DEFERRED COMPENSATION PLAN

AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2010

WHEREAS, Republic Services, Inc. (the “Company”) maintains the Republic
Services, Inc. Deferred Compensation Plan (the “Plan”);

WHEREAS, the Plan was most recently amended and restated effective as of
January 1, 2010 and further amended by the first amendment thereto; and

WHEREAS, the Company desires to further amend the Plan to permit participants
who are receiving retirement benefits under the Plan to elect to (1) reallocate
amounts from the Republic Services Stock Unit Fund to one or more Measurement
Funds and (2) receive cash for amounts allocated to the Stock Unit Fund.

NOW THEREFORE, the Plan is amended, effective as of February 7, 2012, as
follows:

I.

Section 3.9(c)(i) is amended to read as follows:

(i) If a Participant elects, in accordance with such rules and procedures
established by the Committee, to defer a restricted stock unit award, the
Participant will be automatically and irrevocably credited with a corresponding
number of units under the Republic Services Stock Unit Fund (the “Units”) under
this Plan. Except as provided in Section 3.9(c)(v), Participants may not select
any Measurement Fund to be used to determine the amounts to be credited or
debited to their Republic Services Stock Unit Fund. Further, no other portion of
the Participant’s Account Balance can be either initially allocated or
re-allocated to the Republic Services Stock Unit Fund. Except as provided in
Section 3.9(c)(v) below, Units allocated to the Republic Services Stock Unit
Fund on behalf of any Participant shall only be distributable to the Participant
in actual shares of Stock equal in number to the number of the Participant’s
vested Units. The Units remain subject to the vesting and forfeiture provisions
set forth in the applicable award or other applicable agreement. Any fractional
share of Stock shall be distributed in cash in an amount equal to the fair
market value of the fractional share of Stock.

II.

The first sentence of Section 3.9(c)(ii) is amended to read as follows:

Any stock dividends, cash dividends or other non-cash dividends that would have
been payable on the stock underlying the deferred award shall be credited to the
Participant’s Account Balance in the form of additional Units under the Plan
until such Units are forfeited, distributed to the Participant or otherwise
reallocated to the Measurement Funds in accordance with Section 3.9(c)(v) below.



--------------------------------------------------------------------------------

III.

A new Section 3.9(c)(v) is added to the Plan to read as follows:

(v) A Participant who Retires and is eligible to receive Retirements Benefits in
accordance with Article VI may elect: (x) at any time following the six
(6) month anniversary of the date of the Participant’s Retirement to reallocate
part or all of the portion of the Participant’s Account Balance that is
allocated to the Republic Services Stock Unit Fund to one or more of the
Measurement Funds (as described in Section 3.9(a)) and to thereafter reallocate
such amounts among the Measurement Funds in accordance with the provisions
contained in Section 3.9; and (y) to receive, at such time or times that such
amounts are otherwise payable under the Plan, part or all of the portion of the
Participant’s Account Balance that is the allocated to the Republic Services
Stock Unit Fund in cash (rather than shares of Stock) equal to the fair market
value of the shares of Stock equal in number to the number of the Participant’s
Units under the Plan that are being distributed in cash. The number of Units
credited to a Participant’s Account Balance shall be reduced if and to the
extent the Participant elects to reallocate amounts allocated to the Stock Unit
Fund to the Measurement Funds or the Participant elects a distribution of cash
for amounts allocated to the Stock Unit Fund. The Committee may, in its
discretion, establish rules and procedures setting forth the method and timing
of making any election described in this Section 3.9(c)(v) and the date on which
such election shall become effective.

IN WITNESS WHEREOF, the Company has caused the Plan to be amended as set forth
herein as of February 7, 2012.

 

REPUBLIC SERVICES, INC. By:   /s/ Michael P. Rissman

Name: Michael P. Rissman

Title:   Executive Vice President and

            General Counsel